DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to arguments and amendments submitted on 06/19/2020. Claim 20 has been previously cancelled. Claims 1-19 are still pending in this first office action.
Response to Amendments/Arguments
Applicant’s argument/remarks, on pages 9-15, with respect to rejections to claims 1-19 under 35 USC § 103(a) have been fully considered but they are not persuasive. Therefore, the rejections to the claims have been maintained.
On pages 10-11, the Applicant argues that:
A) “A1 wherein the self-aware substrate comprises a plurality of sensors formed on non-production regions over a support surface of the substrate wherein the substrate includes one or more production regions… and A2 wherein each of the plurality of sensors comprises a collector and a gate, the collector having a conical uppermost surface with an outer sloped region surrounding a hollow cone portion, and the collector having a circular outer rim when viewed in a downward direction”. “Furthermore, Applicant does not understand the cited references of record, taken individually or in combination, as disclosing at least the above emphasized features”. B)  “First, the recited structure of the collector of Applicant's claims is not merely an arbitrary design choice as alleged by the Examiner. For example, the recited structure of the collector enables, e.g., maximum surface area for collection within a minimal footprint”. These arguments are not persuasive.	
Please, refer back to the Examiner’s rationale with respect to argument B). 
 	However, Layton was cited to teach or suggest a collector having a conical uppermost surface with an outer sloped region surrounding a hollow cone portion (see Fig. 2 conic and hollow collector; also, see [0022] “Preferably, the waveguides comprise sloping structures, such as conical structures…”) in combination with the other references.
	With respect to limitation A1 above, the combination of Ye-Yoshizawa clearly teaches or suggests A1 wherein the self-aware substrate comprises a plurality of sensors formed on non-production regions over a support surface of the substrate wherein the substrate includes one or more production regions. Yoshizawa clearly teaches placing sensor on non-production areas such as scribe lines/sacrificial areas (see Yoshizawa Fig. 1B sensors 33 over non-production regions/scribe lines 31; also, [0054], [0057], [0059], and [0062]).
	Then, the combination of Ye-Yoshizawa- Holm-Kennedy-Layton teach or suggest wherein each of the plurality of sensors comprises a collector and a gate, the collector having a conical uppermost surface with an outer sloped region surrounding a hollow cone portion, and the collector having a circular outer rim when viewed in a downward direction as clearly explained in the rejection below. For instance, While Holm-Kennedy teaches a collector/receptors having the conical shape with sloped regions and teaching that using any type of shape collector for purposes of collection is a matter of design choice, it does not does not explicitly teach the collector with the conical surface and sloped region surrounding a hollow cone portion (the shape of Holm-Kennedy is identical to the collector of the current invention but Holm-Kennedy does not teach that the cone is hollow when viewed 3-Dimensionally. For instance, the shape of collector of the instant invention in Fig. 4A is identical to Holm-Kennedy in Fig. 3A collector 66). However, Layton teaches a collector having a conical uppermost surface with an outer sloped region surrounding a hollow cone portion (see Fig. 2 conic and hollow collector; also, see [0022] “Preferably, the waveguides comprise sloping structures, such as conical structures…”). Therefore, the combination of Ye-Yoshizawa- Holm-Kennedy-Layton teaches or suggests each of the limitations of the rejected claims below. 
	On page 13, the Applicant further argues:
 	“In particular, Holm-Kennedy discloses an exposed insulator FET (EIFET) including receptors 66 over a topgate region 60. The topgate region 60 has a meanderline pattern. The meanderline pattern is used to provide a large channel width (W) to source-drain distance (L), referred to as a large W/L in Holm-Kennedy. First, contrary to the Examiner's position (Office Action, Page 20), since topgate region 60 has a meanderline pattern, Applicant does not understand receptors 66 over the topgate region 60 as having a conical uppermost surface with an outer sloped region surrounding a hollow cone portion, as is required by Applicant's claims”. These arguments are not persuasive.
	In response to the arguments above, Holm-Kennedy was explicitly cited to teach a sensor collector having a conical uppermost surface with an outer sloped region (collectors 66).  Holm-Kennedy teaches a collector connected to the Gate of a transistor identical to the collector and Gate (448) of a transistor shown in the instant invention Fig. 4A. One of ordinary skill in the art will understand that the collector of Holm-Kennedy is not a two dimensional structure as represented in the drawings. receptors 66 as having a surrounding a hollow cone portion. However, this is a design choice as suggested by the current Application disclosure. The claim does not recite a particular shape for the gate or the electrical trace connecting the gate and the collector. 	
	On pages 13-14, the Applicant further argues that:
  	“Holm-Kennedy teaches away from its modification by Layton in the manner alleged by the Examiner. In particular, Layton discloses a conical waveguide collecting structure 100 that includes a conducting material that tapers from a base 102 to a point 104. (See Layton, e.g., Paragraph 0037, and Figure 1, shown below). However, if the meanderline pattern of the topgate region 60 of Holm-Kennedy were modified to instead have the conical structure of Layton in the manner alleged by the Examiner, the Applicant understands that the W /L ratio the topgate region 60 of Holm-Kennedy would be reduced. Such reduction in W/L goes against the teachings of Holm-Kennedy in which a large L/W ratio is desired. As such, Holm-Kennedy teaches away from the modification of the topgate region 60 by the disclosure of Layton. Thus, with respect to independent claims 1, 8 and 15, it is impermissible to use Layton modified Holm-Kennedy in an attempt to cure the above noted deficiencies of the combination of Ye and Yoshizawa. These arguments are not persuasive.
	Layton was used to teach a function of collector having a conical uppermost surface with an outer sloped region surrounding a hollow cone portion in order to provide a collector design or structure with better efficiency and improved collection of particles on the surface of the collector (the conical circular and hollow design would allow particles/ions falling in the collector to be collected in an enhanced manner since it would avoid the particle from falling, improving the collector of Holm-Kennedy). The combination of Layton and Holm-Kennedy does not teach away because the claims do not require a specific shape for the gate portion of the sensor. 
	Therefore, the collector portion as taught by Holm/Kennedy-Layton would result in a structure of the collector that enables maximum surface area for collection within a minimal footprint as suggested by the Applicant. 
	The claimed invention is directed to transistor sensors disposed on scribe lines, wherein the transistor gate is connected to a collector with a conical shape for collecting particles that will cause the gate to generate a signal (voltage or current) indicative of a process. The particle collector having a having a conical uppermost surface with an outer sloped region surrounding a hollow cone portion, and the collector having a circular outer rim when viewed in a downward direction would be obvious to one skill in the art when considering all of the references above as a whole.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 6820028) in view of Yoshizawa et al (US 20130069206), Holm-Kennedy (US 5466348) and Layton (US 20110220172).
As per claim 1, Ye teaches a method of processing a self-aware substrate (see Col 2 lines 46-60 “In the present invention, the wafer or wafer-like object has the capability to sense, sample, analyze, memorize and/or communicate its status and/or experience. …The "active" wafer or wafer-like object is referred to herein as an Equipment-in Wafer ("EIW"))”., comprising:
	initiating a processing operation on the self-aware substrate (see Col 7 lines 14-25 “fabrication/processing”; also, see Col 8 line 65-Col 10 lines 27 “With reference to FIGS. 4A-D, in a real-time mode, EIW 10 is used to monitor, measure, detect, sense, sample, determine, analyze and/or record a parameter(s) under investigation during the performance of the process (i.e., time-sequence of the measured parameter(s)), for example, a change of thickness of a deposited layer as a function of time. As such, real-time EIW 10 includes a real-time sensor unit 28 which is operational and/or functional while real-time EIW 10 is being "processed" by the PE”);
	receiving output signals from one or more sensors on the self- aware substrate (see Col 3 lines 14-28; also, see Col 5 lines 33-44 “In one aspect, the present invention(s) is an Equipment in-Wafer ("EIW") having predetermined sources and/or 35 sensors disposed and/or integrated on or in a wafer, a wafer-like substrate or a platform to sample, sense, detect, characterize, analyze and/or inspect certain parameters during a particular process(es) in the same or substantially the same environment as a product wafer…”; also, see Col 6 lines 46-54 and also, see Col 7 lines 20-25; Also, see Col 21 lines 29-67 “EIW 10 of the present invention may include one or more chemical sensors 44 to sense, sample, detect, measure and/or monitor many different types of parameters relating to a change in the physical and/or chemical properties of a given layer or structure due to a physical and/or chemical reaction, as well as the chemical environment that a product wafer is otherwise exposed to (see, for example, FIGS. SA, SC, SD and SE)… Ion Sensitive Field Effect Transistor Sensors (ISFETs)… An ISFET is generally based on, or is similar or analogous in principal to, the enhancement mode metal-oxide-semiconductor field effect transistor (MOSFET) structure illustrated in FIG. 21” Fig. 21 and Fig. 22 show a transistor acting a s the sensors), wherein the self-aware substrate comprises a plurality of sensors formed on non-production regions over a support surface of the substrate (see Col 6 lines 46-54 “the sensors may also measure, detect, and/or sample the distribution of chemical concentrations on, across, or at selected or various locations on the surface of the wafer during processing; also, see Fig. 3B the sensors 12 or 20a-o are located below the bottom surface of a dielectric layer 22 and above a support surface base (dotted area), and this area comprises a non-production region since the wafer is processed to add layer 24); also, see Col 7 lines 33-39 “measured, sampled, sensed and/or detected by sensors 20a—o”; non-production regions are regions not occupied by dies that are being produced; also, see Col 10 line 64 to Col 11 line 6 plurality of sensors), wherein the substrate includes one or more production regions (see Fig. 3B the production areas 24 are deposition areas over the top surface of the dielectric layer 22; Also, see production regions are the places where a manufacture processing takes place, see Col 18 lines 20-28 “thermal flow-rate sensors 72 may be incorporated into or onto substrate 14 of EIW 10 of the present invention to detect, sample, measure, and/or monitor the mass flow rate (in addition to temperature and temperature distribution) during a given integrated circuit processing step, for example, sputtering, chemical vapor deposition ("CVD") or plasma-enhanced CVD (PECVD)”; also, see Col 20 lines 10-12 “sample, detect, measure and/or monitor certain processes, for example, a deposition process”, this suggests a production region where a production process takes place), and (see Col 11 lines 4-7 “the sensors may be disposed in an array on substrate or platform 14 of EIW 10 or distributed in a predetermined or random pattern”. Also, YE’s Figs. 5B, 15A, 15B, and Fig. 18 show a no-uniform arrangement of sensors from the center to the outer regions), wherein the outer region comprises more of the plurality of sensors than the center of the substrate (see Figs. 2, 5A-E, 7B, 13A, 16, 17, 20, 23, and 25 each of these Figs teaches that the outer region (a region outside the center of the wafer) has more sensors than the center of the substrate. In some of the Figs. The center has at the most, one sensor, while the region outside the center, has the majority of the plurality of sensors), and wherein each of the plurality of sensors comprises a  a gate (see Col 16 lines 9-26 linewidth is measured with transistors. Transistors have a GATE electrode; also, see Col 21 lines 29-67 the sensors are ISFET or MOSFETs which comprises a GATE electrode; also, see Cool 22 lines 19-43 “The gate of a MOSFET represents or is analogous to the ion selective membrane of the ISFET”; See also, see Col 10 line 64 to Col 11 line 6 plurality of sensors; also, see Col 23 line 64 to Col 24 line “In addition, an EIW according to the present invention may include one, some or all of the sensors and/or sources described herein. Moreover, an EIW according to the present invention may include one or more of the same or different sensors and/or sources and associated electronics; also, see Fig. 21 shows an example for one of the plurality of sensors such as MOSFET with a gate and a trace. Also, Fig. 22 shows an ISFET as an example of the sensors that are used for monitoring the parameters during processing for generating an output; also, see Col 2 line 61 to Col 3 line 13 the sensors are used to measure thickness during a deposition), ;
	comparing the output signals to an endpoint criteria that is associated with one or more processing conditions (see Col 10 lines 16-28 “For example, where the EIW is employed to measure film thickness during CMP, EIW 10 may provide feedback, in real time, of film thickness distribution across the surface of substrate 14 of EIW 10. These embodiments may allow the PE to adjust the pressure for certain areas of the wafer, or stop processing when the polishing reaches or achieves a desired specification”, this suggest that a comparison has to be made to determine that the desired thickness/specification has been reached; also, see Col 9 lines 18-28 and Col 10 lines 34-48 the sensor output signals are used as feedback to optimize, tune, or adjust of the process or process equipment during the processing based on the output signals); and
	ending the processing operation when the endpoint criteria is satisfied (see Col 10 lines 20-28 “For example, where the EIW is employed to measure film thickness during CMP, EIW 10 may provide feedback, in real time, of film thickness distribution across the surface of substrate 14 of EIW 10. These embodiments allow the PE to adjust the pressure for certain areas of the wafer, or stop processing when the polishing reaches or achieves a desired specification). 
	While YE teaches transistors and pads, it is known that MOSFET or ISFET comprises a gate connected to sensing pads or detect the characteristic of the material being measured, Ye does not explicitly teach wherein the non-production regions are scribe lines adjacent the one or more production regions (Ye teaches or suggests that the location and position of the sensors is optional based on parameters to be measured, see Col 6 line 53, Col 7 lines 40-42, and Col 16 lines 9-11) and wherein each of the plurality of sensors comprises a collector having a conical upper surface the collector having a circular outer rim when viewed in a downward direction, the collector electrically connected to the gate through an electrical trace.
	However, Yoshizawa, in an analogous art of semiconductor manufacturing, teaches a method and system comprising a plurality of sensors formed on non-production regions over a support surface of the substrate (see Fig. 1B sensors 33 over non-production regions/scribe lines 31; also, [0059] the sensors are MOS transistors), wherein the non-production regions are scribe lines adjacent the one or more production regions (see Fig 1B and see [0054] “Inside the scribe line 31, a plurality of pad regions 33/sensors are disposed for the purpose of inspection or monitoring”), wherein each of the plurality of sensors comprises a collector (see Fig. 2A pad 50 is s a collector; also, see [0054] “, a plurality of pad regions 33 are disposed for the purpose of inspection or monitoring”), and a gate (see Fig. 2A gate V1) the collector electrically connected to the gate through an electrical trace (see Fig. 2A collector 50 is connected to the gate via gate wiring 41; also, see [0062] “Further, it can be seen that there is formed a branched wiring branched out from the gate wiring 41 in the width direction of the scribe line 31, wherein the branched wiring thus branched out from the gate wiring 41 is connected to a gate electrode of the monitoring device 40 via a via-plug V1”. [0057] The pad region having a square or rectangular shape).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Ye’s invention to include forming a plurality of sensors on non-production regions over a support surface of the substrate, wherein the non-production regions are scribe lines adjacent the one or more production regions, wherein each of the plurality of sensors comprises a collector and a gate the collector electrically connected to the gate through an electrical trace as taught by Yoshizawa in order to avoid burrs or cracks during dicing (see [0003] and [0009]) and to increase the yield of the semiconductor device. The yield is increased because the sensors are placed in sacrificial areas/non-produced areas that are not used for dies/chips (electronic devices)/production areas.
	While Ye teaches a plurality of FET sensors (ISFET and MOSFETs), and Yoshizawa teaches a plurality of MOSFET or MOS transistors with gates connected  to YE-Yoshizawa does not explicitly teach the collector having a conical uppermost surface with an outer sloped region surrounding a hollow cone portion. 
	However, Holm-Kennedy, teaches a transistor sensor comprising collector having a conical uppermost surface with an outer sloped region (see Fig. 3A collector 66 has a conical surface connected to gate 60; see Col 8 lines 20-25 receptor 66 is affixed over topgate 60 which is connected to gate 62; Also, see Col 9 lines 14-23 and 36-45 the collector 66 collects any type of material/ions, chemical, biochemical material to be detected or measured).     
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Ye-Yoshizawa’s invention to include wherein each of the plurality of sensors comprises a collector having a conical uppermost surface with an outer sloped region as taught by Holm-Kennedy to collect the target material and avoid contamination, enhance performance and protect any other components from damage (see Col 6 lines 2-9 “the present invention requires no reference electrode, and thus avoids reference electrode contamination of the test solution, signal drift, and ionic disturbances. Mechanisms are disclosed for selectively attaching receptors to desired regions of the sensor, to enhance performance and to protect any other components on the substrate from deleterious attachment effects”) and avoid erroneous signals (see Col 7 lines 53-57 “This structure allows topgate 60 to float at the test solution potential, thus avoiding a topgate bias that could influence the binding reactions at the topgate and introduce erroneous signals”).
	While Holm-Kennedy teaches a collector/receptors having the conical shape with sloped regions and teaching that using any type of shape collector for purposes of collection is a matter of design choice, it does not does not explicitly teach the collector with the conical surface and sloped region surrounding a hollow cone portion (the shape of Holm-Kennedy is identical to the collector of the current invention but Holm-Kennedy does not teach that the cone is hollow when viewed 3-Dimensionally. For instance, the shape of collector of the instant invention in Fig. 4A is identical to Holm-Kennedy in Fig. 3A collector 66. However for purposes of compact prosecution the following reference is used). 
	However, Layton teaches a collector having a conical uppermost surface with an outer sloped region surrounding a hollow cone portion (see Fig. 2 conic and hollow collector; also, see [0022] “Preferably, the waveguides comprise sloping structures, such as conical structures…”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Ye-Yoshizawa- Holm-Kennedy’s combination as taught above to include collector having a conical uppermost surface with an outer sloped region surrounding a hollow cone portion as taught by Layton in order to provide a collector design or structure with better efficiency and improved collection of particles on the surface of the collector (the conical circular and hollow design would allow particles/ions falling in the collector to be collected in an enhanced manner since it would avoid the particle from falling, improving the collector of Holm-Kennedy).	  
As per claim 2, Ye-Yoshizawa- Holm-Kennedy-Layton  teaches the method of claim 1, Ye further teaches wherein the endpoint criteria includes a predetermined target value (see Col 10 lines 16-27 “stop processing when the polishing reaches or achieves a desired specification/target value”).

	As per claim 3, Ye-Yoshizawa- Holm-Kennedy-Layton teaches the method of claim 2, Ye further teaches or suggests wherein the endpoint criteria is satisfied when at least one sensor provides an output signal that equals the predetermined target value (see Col 10 lines 16-27 data from the sensors representative of a parameter/thickness is used as feedback and the process is stopped when the desired specification is reached based on the sensor data satisfies the desired specification or target, thus at least one sensor has reached the desired target).

41 Atty. Docket No. 023676/ETCH/CHMBR/MDDBSTZ Ref. No. 4887P1202	As per claim 5, Ye-Yoshizawa- Holm-Kennedy-Layton teaches the method of claim 2, Ye further teaches wherein the endpoint criteria includes two or more predetermined target values, each associated with a different processing condition (see Col 5 sensors disposed and/or integrated on or in a wafer, a wafer-like substrate or a platform to sample, sense, detect, characterize, analyze and/or inspect certain parameters during a particular process(es) in the same or substantially the same environment as a product wafer…”; also, see Col 6 lines 46-54; also, see Fig. 25 and see Col 23 lines 20-21 “one or more SAW sensors 88 to sense, sample, detect, measure and/or monitor the temperature, radiation and/or viscosity of materials and/or substrate 14 during a given process” also, see Col 24 lines 1-7 “Indeed, implementing one type of sensor may provide information that permits or facilitates detection, sampling, measuring, and/or monitoring of more than one parameter (for example, temperature, pressure and/or fluid flow rate). Thus, all combinations and/or permutations of sensors and/or sources are intended to be within the scope of the inventions”; also, see Col 13 lines 6 thermal sensors to monitor the temperature, temperature distribution, gradients and/or fluctuations during the manufacturing of a mask; also, see Col 13 line 35 “sample/measure thickness”; see Col 14 lines 25 “current and voltages meter/sensors”; also see Col 16 lines 30-33).

 	As per claim 7, Ye-Yoshizawa- Holm-Kennedy-Layton teaches the method of claim 1, Ye further teaches wherein each sensor is capable of producing an output signal that corresponds to a processing condition (see Fig. 3B each sensor 20a to 200 produces a signal output; also, see Col 7 lines 5-13; also, see Figs. 5A-E, 7B, 8-9, 13A-B, 15-24, and Fig. 25 which teach or suggest a plurality of embodiments wherein a plurality of sensors are disposed on the wafer and which each provide an output);
	and a network interface device formed on the substrate (see Fig. 4B-C interface 36 for transmitting sensor collected data to an external computer wired or wirelessly or Interface 38/socket/connector, see Col 9 lines 60-67 to Col 10 lines 1-5),
(see Fig. 4B-C interface 36 for transmitting sensor collected data to an external computer wired or wirelessly or Interface 38/socket/connector, see Col 9 lines 60-67 to Col 10 lines 1-5; also, see Col 13 lines 1-5).
42 Atty. Docket No. 023676/ETCH/CHMBR/MDDBSTZ Ref. No. 4887P1202	As per claim 8, Ye teaches a method for analyzing a processing operation on a self-aware substrate (see Fig. 1 and see Col 2 lines 46-60), comprising:
	receiving one or more output signal sets from one or more sensors on the self-aware substrate during or after a first processing operation wherein the self-aware substrate comprises: (see Col 3 lines 14-28; also, see Col 5 lines 33-44 and see Col 6 lines 46-54 and see Col 7 lines 20-25);
 a substrate (see Col 5 line 36 “substrate”);
 	a plurality of sensors formed on non-production regions over a support surface of the substrate (see Col 6 lines 46-54; also, see Fig. 3B the sensors 12 or 20a-o are located below the bottom surface of a dielectric layer 22 and above a support surface base (dotted area), and this area comprises a non-production region since the wafer is processed to add layer 24)”; non-production regions are regions not occupied by other elements or regions not processed during a process such as polishing or deposition), wherein the substrate includes one or more production regions (see Fig. 3B the production areas 24 are deposition areas over the top surface of the dielectric layer 22; Also, see production regions are the places where a manufacture processing takes place, see Col 18 lines 2028 “thermal flow-rate sensors 72 may be incorporated into or onto substrate 14 of EIW 10 of the present invention to detect, sample, measure, and/or monitor the mass flow rate (in addition to temperature and temperature distribution) during a given integrated circuit processing step, for example, sputtering, chemical vapor deposition ("CVD") or plasma-enhanced CVD (PECVD)”; also, see Col 20 lines 10-12 “sample, detect, measure and/or monitor certain processes, for example, a deposition process”, this suggests a production region where a production process takes place; also, see Col 3 lines 2-10 this suggests also a production region where a processing takes place), and (see Col 11 lines 4-7 “the sensors may be disposed in an array on substrate or platform 14 of EIW 10 or distributed in a predetermined or random pattern”. Also, YE’s Figs. 5B, 15A, 15B, and Fig. 18 show a no-uniform arrangement of sensors from the center to the outer regions), wherein the outer region comprises more of the plurality of sensors than the center of the substrate (see Figs. 2, 5A-E, 7B, 13A, 16, 17, 20, 23, and 25 each of these Figs teaches that the outer region (a region outside the center of the wafer) has more sensors than the center of the substrate. In some of the Figs. The center has at the most, one sensor, while the region outside the center, has the majority of the plurality of sensors), wherein each sensor is capable of producing an output signal that corresponds to a processing condition (see Col 5 lines 33-44 “In one aspect, the present invention(s) is an Equipment in-Wafer ("EIW") having predetermined sources and/or 35 sensors disposed and/or integrated on or in a wafer, a wafer-like substrate or a platform to sample, sense, detect, characterize, analyze and/or inspect certain parameters during a particular process(es) in the same or substantially the same environment as a product wafer…”; also, see Col 6 lines 46-54), and wherein each of the plurality of sensors comprises  a gate (see Col 16 lines 9-26 linewidth is measured with transistors. Transistors have a GATE electrode; also, see Col 21 lines 29-67 the sensors are ISFET or MOSFETs which comprises a GATE electrode; also, see Cool 22 lines 19-43 “The gate of a MOSFET represents or is analogous to the ion selective membrane of the ISFET”;  See also, see Col 10 line 64 to Col 11 line 6 plurality of sensors; also, see Col 23 line 64 to Col 24 line “In addition, an EIW according to the present invention may include one, some or all of the sensors and/or sources described herein. Moreover, an EIW according to the present invention may include one or more of the same or different sensors and/or sources and associated electronics; also, see Fig. 21 shows an example for one of the plurality of sensors such as MOSFET with a gate and a trace. Also, Fig. 22 shows an ISFET as an example of the sensors that are used for monitoring the parameters during processing for generating an output; also, see Col 2 line 61 to Col 3 line 13 the sensors are used to measure thickness during a deposition), ;
 	a network interface device formed on the substrate (see Fig. 4B-C interface 36 for transmitting sensor collected data to an external computer wired or wirelessly or Interface 38/socket/connector, see Col 9 lines 60-67 to Col 10 lines 1-5), wherein each of the plurality of sensors is communicatively coupled to the network interface device by one or more vias (see Fig. 4B-C interface 36 for transmitting sensor collected data to an external computer wired or wirelessly or Interface 38/socket/connector (two vias), see Col 9 lines 60-67 to Col 10 lines 1-5; also, see Col 13 lines 1-5; also, see Fig. 22; also, see Col 11 lines 23-32); and
	comparing the one or more output signal sets with a target value, wherein the target value is associated with a processing condition (see Col 10 lines 16-28 “For example, where the EIW is employed to measure film thickness during CMP, EIW 10 may provide feedback, in real time, of film thickness distribution across the surface of substrate 14 of EIW 10. These embodiments may allow the PE to adjust the pressure for certain areas of the wafer, or stop processing when the polishing reaches or achieves a desired specification”, this suggest that a comparison has to be made to determine that the desired thickness/specification has been reached; also, see Col 9 lines 18-28 and Col 10 lines 34-48 the sensor output signals are used as feedback to optimize, tune, or adjust of the process or process equipment during the processing based on the output signals);
	While YE teaches transistors and pads, it is known that MOSFET or ISFET comprises a gate connected to sensing pads or detect the characteristic of the material being measured, Ye does not explicitly teach wherein the non-production regions are scribe lines adjacent the one or more production regions (Ye teaches or suggests that the location and position of the sensors is optional based on parameters to be measured, see Col 6 line 53, Col 7 lines 40-42, and Col 16 lines 9-11) and wherein . 
	However, Yoshizawa, in an analogous art of semiconductor manufacturing, teaches a method and system comprising a plurality of sensors formed on non-production regions over a support surface of the substrate (see Fig. 1B sensors 33 over non-production regions/scribe lines 31; also, [0059] the sensors are MOS transistors), wherein the non-production regions are scribe lines adjacent the one or more production regions (see Fig 1B and see [0054] “Inside the scribe line 31, a plurality of pad regions 33/sensors are disposed for the purpose of inspection or monitoring”), wherein each of the plurality of sensors comprises a collector (see Fig. 2A pad 50 is s a collector; also, see [0054] “, a plurality of pad regions 33 are disposed for the purpose of inspection or monitoring”), and a gate (see Fig. 2A gate V1) the collector electrically connected to the gate through an electrical trace (see Fig. 2A collector 50 is connected to the gate via gate wiring 41; also, see [0062] “Further, it can be seen that there is formed a branched wiring branched out from the gate wiring 41 in the width direction of the scribe line 31, wherein the branched wiring thus branched out from the gate wiring 41 is connected to a gate electrode of the monitoring device 40 via a via-plug V1”. [0057] The pad region having a square or rectangular shape).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Ye’s invention to include forming a plurality of sensors on non-production (see [0003] and [0009]) and to increase the yield of the semiconductor device. The yield is increased because the sensors are placed in sacrificial areas/non-produced areas that are not used for dies/chips (electronic devices)/production areas.
	While Ye teaches a plurality of FET sensors (ISFET and MOSFETs), and Yoshizawa teaches a plurality of MOSFET or MOS transistors with gates connected  to collectors, YE-Yoshizawa does not explicitly teach the collector having a conical uppermost surface with an outer sloped region surrounding a hollow cone portion. 
	However, Holm-Kennedy, teaches a transistor sensor comprising a collector having a conical uppermost surface with an outer sloped region surrounding a hollow cone portion (see Fig. 3A collector 66 has a conical surface connected to gate 60; see Col 8 lines 20-25 receptor 66 is affixed over topgate 60 which is connected to gate 62; Also, see Col 9 lines 14-23 and 36-45 the collector 66 collects any type of material/ions, chemical, biochemical material to be detected or measured).     
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Ye-Yoshizawa’s invention to include wherein each of the plurality of sensors comprises a collector having a conical uppermost surface with an outer sloped region surrounding a hollow cone portion as taught by Holm-Kennedy to collect the target material and avoid contamination, enhance performance and protect any other (see Col 6 lines 2-9 “the present invention requires no reference electrode, and thus avoids reference electrode contamination of the test solution, signal drift, and ionic disturbances. Mechanisms are disclosed for selectively attaching receptors to desired regions of the sensor, to enhance performance and to protect any other components on the substrate from deleterious attachment effects”) and avoid erroneous signals (see Col 7 lines 53-57 “This structure allows topgate 60 to float at the test solution potential, thus avoiding a topgate bias that could influence the binding reactions at the topgate and introduce erroneous signals”).
	While Holm-Kennedy teaches a collector/receptors having the conical shape with sloped regions and teaching that using any type of shape collector for purposes of collection is a matter of design choice, it does not does not explicitly teach the collector with the conical surface and sloped region surrounding a hollow cone portion (the shape of Holm-Kennedy is identical to the collector of the current invention but Holm-Kennedy does not teach that the cone is hollow when viewed 3-Dimensionally. For instance, the shape of collector of the instant invention in Fig. 4A is identical to Holm-Kennedy in Fig. 3A collector 66. However, for purposes of compact prosecution the following reference is used). 
 	However, Layton teaches a collector having a conical uppermost surface with an outer sloped region surrounding a hollow cone portion (see Fig. 2 conic and hollow collector).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to uppermost surface with an outer sloped region surrounding a hollow cone portion as taught by Layton in order to provide a collector design or structure with better efficiency and improved collection of particles on the surface of the collector (the conical circular and hollow design would allow particles/ions falling in the collector to be collected in an enhanced manner since it would avoid the particle from falling, improving the collector of Holm-Kennedy).
	As per claim 9, Ye-Yoshizawa- Holm-Kennedy-Layton teaches the method of claim 8, further comprising: Ye further teaches adjusting a process recipe for a second processing operation when one or more of the output signal sets are different than the target value (see Col 10 lines 19-27 “EIW 10 facilitates real-time feedback-that is, real-time adjustment, tuning, and/or control of the process and/or PE. For example, where the EIW is employed to measure film thickness during CMP, EIW 10 may provide feedback, in real time, of film thickness distribution across the surface of substrate 14 of EIW 10. These embodiments may allow the PE to adjust the pressure for certain areas of the wafer, or stop processing when the polishing reaches or achieves a desired specification” and lines 42-45 “In this regard, EIW 10 of this embodiment may allow or facilitate intermittent, periodic and/or continuous tuning and/or adjustment of the 45 PE and/or the process”, second processing CMP takes place after disposition; also, see Col 10 lines 38-48).
	As per claim 10, Ye-Yoshizawa- Holm-Kennedy-Layton teaches the method of claim 9, Ye further teaches wherein the target value is a film thickness (see Col 10 lines 16-27 “the EIW is employed to measure film thickness during CMP”; also, see Col 3 lines 5-7, 23-27, Col 8 lines 20-23, and Col 13 lines 30-40).
	As per claim 12, Ye-Yoshizawa-Holm-Kennedy-Layton teaches the method of claim 9, Ye further teaches wherein the target value is a thermal budget maximum (see Col 18 lines 43-49 “In another embodiment, EIW 10 employs a thermal sensor that is maintained at a constant temperature (using heating resistors, with thermal sensors for feedback control), and measures, detects, samples and/or senses the amount of power required to maintain the temperature.  The required power may be proportional to the mass flow rate of material over the sensor”, thus the temperature is measured and compared to a constant/maximum or desired temperature; also, see Col 13 lines 6-11, Col 16 lines 48-57, Col 25 lines 18-22 measuring temperature for one or more processing steps or operations; also, see Col 24 lines 25-28 temperature is a critical condition for certain processing operations/steps).
 	As per claim 14, Ye-Yoshizawa- Holm-Kennedy teaches the method of claim 8, Ye further teaches wherein the output signal sets are compared to two or more target values (see Col 10 lines 16-28 “For example, where the EIW is employed to measure film thickness during CMP, EIW 10 may provide feedback, in real time, of film thickness distribution across the surface of substrate 14 of EIW 10”, this suggest that a comparison has to be made to determine that the desired thickness/specification has been reached; also, see Col 9 lines 18-28 and Col 10 lines 34-48 the sensor output signals are used as feedback to optimize, tune, or adjust of the process or process equipment during the processing based on the output signals; also, see Col 6 lines 46-54; also, see Fig. 25 and see Col 23 lines 20-21 “one or more SAW sensors 88 to sense, sample, detect, measure and/or monitor the temperature, radiation and/or viscosity of materials and/or substrate 14 during a given process” also, see Col 24 lines 1-7 “ combinations and/or permutations of sensors and/or sources are intended to be within the scope of the inventions”; also, see Col 13 lines 6 thermal sensors to monitor the temperature, temperature distribution, gradients and/or fluctuations during the manufacturing of a mask; also, see Col 13 line 35 “sample/measure thickness”; see Col 14 lines 25 “current and voltages meter/sensors”; also see Col 16 lines 30-33; therefore, since different parameters are measured and analyzed each of this parameters has its own target value that specified the desired condition/specification).

	As per claim 15, Ye teaches a self-aware substrate (see Col 2 lines 46-60 “In the present invention, the wafer or wafer-like object has the capability to sense, sample, analyze, memorize and/or communicate its status and/or experience. …The "active" wafer or wafer-like object is referred to herein as an Equipment-in Wafer ("EIW")), comprising:
	a substrate (see Col 6 lines 14-16 “the EIW may include sensors integrated on or in the wafer substrate” Col 25 lines 9 “a substrate having a wafer or wafer-like shape and a first”);
(see Col 6 lines 14-16; also, see Col 5 lines 33-44; also, see Fig. 23 sensors 86a and 64e“),
	wherein the substrate includes one or more production regions (see Fig. 3B the production areas 24 are deposition areas over the top surface of the dielectric layer 22), (see Col 11 lines 4-7 “the sensors may be disposed in an array on substrate or platform 14 of EIW 10 or distributed in a predetermined or random pattern”. Also, YE’s Figs. 5B, 15A, 15B, and Fig. 18 show a no-uniform arrangement of sensors from the center to the outer regions), wherein the outer region comprises more of the plurality of sensors than the center of the substrate (see Figs. 2, 5A-E, 7B, 13A, 16, 17, 20, 23, and 25 each of these Figs teaches that the outer region (a region outside the center of the wafer) has more sensors than the center of the substrate. In some of the Figs. The center has at the most, one sensor, while the region outside the center, has the majority of the plurality of sensors), wherein each sensor is capable of producing an output signal that corresponds to a processing condition (see Fig. 3B each sensor 20a to 200 produces a signal output; also, see Col 7 lines 5-13; also, see Figs. 5A-E, 7B, 8-9, 13A-B, 15-24, and Fig. 25 which teach or suggest a plurality of embodiments wherein a plurality of sensors are disposed on the wafer and which each provide an output), and wherein each of the plurality of sensors comprises a and a gate (see Col 16 lines 9-26 linewidth is measured with transistors. Transistors have a GATE electrode; also, see Col 21 lines 29-67 the sensors are ISFET or MOSFETs which comprises a GATE electrode; also, see Cool 22 lines 19-43 “The gate of a MOSFET represents or is analogous to the ion selective membrane of the ISFET”; See also, see Col 10 line 64 to Col 11 line 6 plurality of sensors; also, see Col 23 line 64 to Col 24 line “In addition, an EIW according to the present invention may include one, some or all of the sensors and/or sources described herein. Moreover, an EIW according to the present invention may include one or more of the same or different sensors and/or sources and associated electronics; also, see Fig. 21 shows an example for one of the plurality of sensors such as MOSFET with a gate and a trace. Also, Fig. 22 shows an ISFET as an example of the sensors that are used for monitoring the parameters during processing for generating an output; also, see Col 2 line 61 to Col 3 line 13 the sensors are used to measure thickness during a deposition), ; and
 	a network interface device formed on the substrate (see Fig. 4B-C interface 36 for transmitting sensor collected data to an external computer wired or wirelessly or Interface 38/socket/connector, see Col 9 lines 60-67 to Col 10 lines 1-5),
	wherein each of the plurality of sensors is communicatively coupled to the network interface device by one or more vias (see Fig. 4B-C interface 36 for transmitting sensor collected data to an external computer wired or wirelessly or Interface 38/socket/connector (two vias), see Col 9 lines 60-67 to Col 10 lines 1-5; also, see Col 13 lines 1-5; also, see Fig. 22; also, see Col 11 lines 23-32 “discrete components (i.e., sensors, sources, circuit components) packaged and interconnected into or onto the wafer-like platform, or a combination thereof (i.e., a hybrid device where some of the 30 circuitry, sensors and/or sources integrated within the wafer and some components integrated on the wafer), in the combination when some components are on the wafer and some are inside the wafer, then,  Vias (connections that go through one or more layers of wafer) are implicitly used).
 	While YE teaches transistors and pads, it is known that MOSFET or ISFET comprises a gate connected to sensing pads or detect the characteristic of the material being measured, Ye does not explicitly teach wherein the non-production regions are scribe lines adjacent the one or more production regions (Ye teaches or suggests that the location and position of the sensors is optional based on parameters to be measured, see Col 6 line 53, Col 7 lines 40-42, and Col 16 lines 9-11) and wherein each of the plurality of sensors comprises a collector having a conical upper surface and the collector having a circular outer rim when viewed in a downward direction, the collector electrically connected to the gate through an electrical trace.
	However, Yoshizawa, in an analogous art of semiconductor manufacturing, teaches a method and system comprising a plurality of sensors formed on non-production regions over a support surface of the substrate (see Fig. 1B sensors 33 over non-production regions/scribe lines 31; also, [0059] the sensors are MOS transistors), wherein the non-production regions are scribe lines adjacent the one or more production regions (see Fig 1B and see [0054] “Inside the scribe line 31, a plurality of pad regions 33/sensors are disposed for the purpose of inspection or monitoring”), wherein each of the plurality of sensors comprises a collector (see Fig. 2A pad 50 is s a collector; also, see [0054] “, a plurality of pad regions 33 are disposed for the purpose of inspection or monitoring”), and a gate (see Fig. 2A gate V1) the collector electrically connected to the gate through an electrical trace (see Fig. 2A collector 50 is connected to the gate via gate wiring 41; also, see [0062] “Further, it can be seen that there is formed a branched wiring branched out from the gate wiring 41 in the width direction of the scribe line 31, wherein the branched wiring thus branched out from the gate wiring 41 is connected to a gate electrode of the monitoring device 40 via a via-plug V1”. [0057] The pad region having a square or rectangular shape).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Ye’s invention to include forming a plurality of sensors on non-production regions over a support surface of the substrate, wherein the non-production regions are scribe lines adjacent the one or more production regions, wherein each of the plurality of sensors comprises a collector and a gate the collector electrically connected to the gate through an electrical trace as taught by Yoshizawa in order to avoid burrs or cracks during dicing (see [0003] and [0009]) and to increase the yield of the semiconductor device. The yield is increased because the sensors are placed in sacrificial areas/non-produced areas that are not used for dies/chips (electronic devices)/production areas.
	While Ye teaches a plurality of FET sensors (ISFET and MOSFETs), and Yoshizawa teaches a plurality of MOSFET or MOS transistors with gates connected  to  
	However, Holm-Kennedy, teaches a transistor sensor comprising a collector having a conical uppermost surface with an outer sloped region (see Fig. 3A collector 66 has a conical surface connected to gate 60; see Col 8 lines 20-25 receptor 66 is affixed over topgate 60 which is connected to gate 62; Also, see Col 9 lines 14-23 and 36-45 the collector 66 collects any type of material/ions, chemical, biochemical material to be detected or measured).     
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Ye-Yoshizawa’s invention to include wherein each of the plurality of sensors comprises a collector having a conical uppermost surface with an outer sloped region as taught by Holm-Kennedy to collect the target material and avoid contamination, enhance performance and protect any other components from damage (see Col 6 lines 2-9 “the present invention requires no reference electrode, and thus avoids reference electrode contamination of the test solution, signal drift, and ionic disturbances. Mechanisms are disclosed for selectively attaching receptors to desired regions of the sensor, to enhance performance and to protect any other components on the substrate from deleterious attachment effects”) and avoid erroneous signals (see Col 7 lines 53-57 “This structure allows topgate 60 to float at the test solution potential, thus avoiding a topgate bias that could influence the binding reactions at the topgate and introduce erroneous signals”).
	While Holm-Kennedy teaches a collector/receptors having the conical shape with sloped regions and teaching that using any type of shape collector for purposes of collection is a matter of design choice, it does not does not explicitly teach the collector with the conical surface and sloped region surrounding a hollow cone portion (the shape of Holm-Kennedy is identical to the collector of the current invention but Holm-Kennedy does not teach that the cone is hollow when viewed 3-Dimensionally. For instance, the shape of collector of the instant invention in Fig. 4A is identical to Holm-Kennedy in Fig. 3A collector 66. However, for purposes of compact prosecution the following reference is used). 
 	However, Layton teaches a collector having a conical uppermost surface with an outer sloped region surrounding a hollow cone portion (see Fig. 2 conic and hollow collector).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Ye-Yoshizawa- Holm-Kennedy’s combination as taught above to include collector having a conical uppermost surface with an outer sloped region surrounding a hollow cone portion as taught by Layton in order to provide a collector design or structure with better efficiency and improved collection of particles on the surface of the collector (the conical circular and hollow design would allow particles/ions falling in the collector to be collected in an enhanced manner since it would avoid the particle from falling, improving the collector of Holm-Kennedy).
44 Atty. Docket No. 023676/ETCH/CHMBR/MDDBSTZ Ref. No. 4887P1202	As per claim 17, Ye-Yoshizawa- Holm-Kennedy-Layton teaches the self-aware substrate of claim 15, Ye further teaches further comprising: one or more layers formed over the support surface of the substrate (see Col 1 lines 38-40 “During the fabrication process, materials or layers are added, treated and/or patterned on or in the wafer to form the integrated circuits”; also, see Fig. 3B and see Col 8 lines 1-3 the predetermined surface layer or structure 22 (for example, a dielectric medium) may be comprised of multiple layers of the same or different materials”; also, see Col 8 lines 53-55),
	wherein the plurality of sensors are formed on an uppermost layer of the one or more layers (see Fig. 5B and 7B a plurality of sensor disposed on the wafer/substrate; also, see Col 27 lines 33-47 “a sensor structure disposed on or in the substrate, the sensor structure including: a plurality of electrodes that are disposed on or in the 35 substrate; and a base pad electrically connected to the plurality of electrodes and disposed on or in the substrate such that at least a portion of the pad is exposed on the first surface of the substrate, wherein the base pad is 40 spatially located on or in the substrate such that the first conductive layer is deposited or formed on the base pad by the integrated circuit processing equipment, and wherein the plurality of electrodes, base pad and first conductive layer form a four-point 45 probe type sensor”, thus, the sensor/pads are placed on the uppermost layer of a substrate).
 	As per claim 18, Ye-Yoshizawa- Holm-Kennedy-Layton teaches the self-aware substrate of claim 15, Ye further teaches wherein the output signals are voltages, see Col 14 lines 25 “current and voltages meter/sensors”; also, see CO 3 lines 26-27 “various point in time”; also, see col 22 lines 63-65 resonant frequencies), and wherein the processing conditions include one or more of a film thickness (see the Abstract “Data generated by each sensor located at an area on the wafer may be cross-referenced with data from other sensors on the wafer and with data from other wafers to ensure uniformity and consistency among the wafers” also, see Col 9 lines 18-20 “Once the sensors 950, 960 indicate that the structures are accurately and uniformly formed (e.g., frequencies have reached a pre-determined value), the etch process component system 980 terminates the process”; see Col 10 lines 16-28 “For example, where the EIW is employed to measure film thickness during CMP, EIW 10 may provide feedback, in real time, of film thickness distribution across the surface of substrate 14 of EIW 10.), presence or absence of a particle (see Col 22 line 41 ion concentration), a mass (see Col 18 25-26 “mass flow rate”), a substrate temperature (see Col 23 lines 20-21 “one or more SAW sensors 88 to sense, sample, detect, measure and/or monitor the temperature, radiation and/or viscosity of materials and/or substrate 14 during a given process”), a chuck temperature, a surface charge, a magnetic field strength, a specific gas concentration, an electron energy distribution function of a plasma, or (Voltage Direct Current) VDC.
	As per claim 19, Ye-Yoshizawa- Holm-Kennedy-Layton teaches the self-aware substrate of claim 18, Ye further teaches therein at least two different types of sensors are formed over the substrate (also, see Col 6 lines 46-54; also, see Fig. 25 and see Col 23 lines 20-21 “one or more SAW sensors 88 to sense, sample, detect, measure and/or monitor the temperature, radiation and/or viscosity of materials and/or substrate 14 during a given process” also, see Col 24 lines 1-7 “all combinations and/or permutations of sensors and/or sources are intended to be within the scope of the inventions”; also, see Col 13 lines 6 thermal sensors to monitor the temperature, temperature distribution, gradients and/or fluctuations during the manufacturing of a mask; also, see Col 13 line 35 “sample/measure thickness”; see Col 14 lines 25 “current and voltages meter/sensors”; also see Col 16 lines 30-33; also, see Fig. 23 resonance sensors and thermal sensors).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 6820028) in view of Yoshizawa et al (US 20130069206), Holm-Kennedy (US 5466348), and Layton (US 20110220172) as applied to claim 2 above, and further in view of Lyons et al (US 6654659).
	As per claim 4, Ye-Yoshizawa-Holm-Kennedy-Layton teaches the method of claim 2, but it does not explicitly teach wherein the endpoint criteria is satisfied when all sensors provide an output signal that equals or exceeds the predetermined target value.
However, Lyons, in an analogous art of feedback system comprises terminating a process when an endpoint criteria has been satisfied, wherein the endpoint criteria is satisfied when all sensors provide an output signal that equals or exceeds the predetermined target value (see Col 9 lines 16-25 “Once the sensors 950, 960 indicate that the structures are accurately and uniformly formed (e.g., frequencies have reached a pre-determined value), the etch process component system 980 terminates the process.  This permits an automated system or user to control the progression of a lithography process using a means which is neither destructive nor inhibitory to the formation and operation of semiconductor devices”). 
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the combination of Ye-Yoshizawa-Holm-Kennedy-Layton to include an endpoint criteria that is satisfied when all sensors provide an output signal that equals or exceeds the predetermined target value as taught by Lyons in order to obtain an uniformity thickness at several regions or surface of the substrate (see the Abstract “Data generated by each sensor located at an area on the wafer may be cross-referenced with data from other sensors on the wafer and with data from other wafers to ensure uniformity and consistency among the wafers” also, see Col 9 lines 18-20 “Once the sensors 950, 960 indicate that the structures are accurately and uniformly formed (e.g., frequencies have reached a pre-determined value), the etch process component system 980 terminates the process”).	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 6820028) in view of Yoshizawa et al (US 20130069206), Holm-Kennedy (US 5466348) and Layton (US 20110220172) as applied to claim 1 above, and further in view of Birang et al (US 6535779) and Baron (US 20140366878).
	As per claim 6, Ye-Yoshizawa-Holm-Kennedy-Layton teaches the method of claim 1, Ye further teaches synchronization and (See Col 14 lines 17) processing tool sensor data (see Col 6 lines 9-13 Monitoring equipment (ME) is used in conjunction with the self-aware sensor (EIW) to collect data); However, Ye’s combination does not explicitly teach further comprising: synchronizing a clock on the 
	However, Birang, in an analogous art of end-detection control comprises a substrate system and method synchronizing clock on an endpoint detection system for a substrate with a clock associated with a processor/controller of a processing tool (see Fig. 1 endpoint detection system 120 and a clock of controller 110 associated with too 130a-n; also, see Col 6 lines 15-19 “It should be noted that the controller can also request for date/time from the endpoint detection system as well.  An important function of this message is to synchronize the endpoint detection system to the controller”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the combination of Ye-Yoshizawa-Holm-Kennedy-Layton as taught above to include synchronizing clock on an endpoint detection system for a substrate with a clock associated with a processor/controller of a processing tool as taught by Birang in order to have the two processors, such as the one in the sensor/endpoint detection system and the one in the tool controller, at the same time or synchronized in order to receive and stamp data at the same time and to determine the real time that the data was collected (this would avoid stamping or receiving data incorrectly; also, the sensor data is collected over time and if the data is collected from a sensor/detection system that the time is not synchronized with the master/tool controller then the data will be out of phase or erroneous for purposes of comparison).

	However, Baron, in an analogous art of displaying data for comparison, teaches a system and method comprising a display overlaying a first sensor data with another sensor outputs (see [0023] “to overlay one or more of the sensor data from the one or more sensors, a secondary characteristic and/or the control data on the graphical display such that this information can be compared in a manner so desired by a user”).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the combination of Ye-Yoshizawa- Holm-Kennedy-Layton-Birang as taught above to include a display overlaying a first sensor data (for the tool sensor) with another sensor outputs as taught by Baron in order to facilitate the comparison of signals collected by the sensors (see [0023]). One of ordinary skill one of ordinary skilled would have modified Ye and Birang to compare sensor data in/on the wager and tool sensor data (monitoring conventional metrology equipment (ME)) for the purpose of corroborating that the sensor data in or on the wafer is providing desired data and to provide more reliability to the system (having a redundant measurement system provides greater reliability). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 6820028) in view of Yoshizawa et al (US 20130069206), Holm-Kennedy (US 5466348), and Layton (US 20110220172) as applied to claim 10 above, and further in view of Mauer et al (US 20140242731).	
 	As per claim 11, Ye-Yoshizawa-Holm-Kennedy-Layton teaches the method of claim 10, Ye-Yoshizawa- Holm-Kennedy-Layton does not explicitly teach wherein the process recipe of the second processing operation is adjusted by modifying an etch rate and/or modifying a duration of the second processing operation.
	However, Mauer, in analogous art of substrate manufacturing, teaches a system comprising wherein a process recipe of a second processing operation is adjusted by modifying an etch rate and/or modifying a duration of the second processing operation (see [0134] “Based on light intensity data, etch rate and initial and final thickness information for the reference substrate, the system can adjust the etch recipe (as described in relation to Process flow 800) for the subsequent substrate and other parameters including but not limited to setting a minimum duration, a maximum duration, the light intensity at the point where TSVs are revealed, and end point of the etch process).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the combination of Ye-Yoshizawa- Holm-Kennedy-Layton as taught above to include the step of wherein a process recipe of a second processing operation is adjusted by modifying an etch rate and/or modifying a duration of the second processing operation as taught by Mauer in order to adjust etch recipe for a wafer based on feedback data in real time (see the Abstract and see [0062] and [0098] measuring the thickness of substrate after a first process and adjusting the etch recipe based on the measured thickness; Also, this step is very well known in the art that after depositing a layer if the thickness is higher or lower than desired, the etching process must be modified based on the thickness of the deposition layer).		
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 6820028) in view of Yoshizawa et al (US 20130069206), Holm-Kennedy (US 5466348), Layton (US 20110220172) and Mauer et al (US 20140242731) as applied to claim 12 above, and further in view of Phan et al (US 7076320).
43 Atty. Docket No. 023676/ETCH/CHMBR/MDDBSTZ Ref. No. 4887P1202	As per claim 13, Ye-Yoshizawa-Holm-Kennedy—Layton-Mauer teaches the method of claim 12, but this combination does not explicitly teach wherein the process recipe of the second processing operation is adjusted to decrease a temperature of the second processing operation.
	However, Phan et al, in an analogous art, teaches a system and method to improve process control comprising a step of wherein a process recipe of the second processing operation is adjusted to decrease a temperature of the second processing operation (see Col 3 lines 46-57 “if the temperature of a hot plate in a track system is determined to be above a target tolerance, then the critical dimension(s) of the resist can be undesirably altered.  The present invention can initiate compensatory action at a subsequent time, such as during exposure, so that the exposure time is adjusted to correct any deviation in CD caused by the out-of-control temperature of the hot plate.  Additionally, the temperature of the hot plate can be corrected for subsequent wafers”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to  as taught above to include a step of wherein a process recipe of the second processing operation is adjusted to decrease a temperature of the second processing operation as taught by Phan in order to provide corrective measures to avoid manufacturing error of a substrate (see Col 3 lines 51-52;) and avoid discarding the substrate (see Col 7 lines 8-22 “The control component can initiate corrective measures such as, for instance, adjusting the exposure period of a stepper, etc., so that target CD can still be achieved without having to discard the wafer.  In this manner, the in-situ system 100 can improve wafer throughput and advance process control while reducing costs associated therewith).
 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 6820028) in view of Yoshizawa et al (US 20130069206), Holm-Kennedy (US 5466348), and Layton (US 20110220172) as applied to claim 15 above, and further in view of Freed et al (“Autonomous On-Wafer Sensors for Process Modeling, Diagnosis, and Control”).
	As per claim 16, Ye-Yoshizawa- Holm-Kennedy-Layton teaches the self-aware substrate of claim 15, Ye further teaches that some of the components are integrated in a wafer which suggest that they occupy a cavity or space inside the wafer (see Fig. 4B-C interface 36 for transmitting sensor collected data to an external computer wired or wirelessly or Interface 38/socket/connector (two vias), see Col 9 lines 60-67 to Col 10 lines 1-5; also, see Col 13 lines 1-5; also, see Fig. 22; also, see Col 11 lines 23-32 “discrete components (i.e., sensors, sources, circuit components) packaged and interconnected into or onto the wafer-like platform, or a combination thereof (i.e., a hybrid device where some of the 30 circuitry, sensors and/or sources integrated within the wafer and some components integrated on the wafer), in the combination when some components are on the wafer and some are inside the wafer, then,  Vias (connections that go through one or more layers of wafer) are implicitly used), however, Ye-Yoshizawa- Holm-Kennedy does not explicitly teach wherein the network interface device is formed in a cavity in the substrate, and wherein the cavity is filled with a cap layer.
	However, Freed, in an analogous art of on wafer sensors, teaches an on-wafer sensor comprising a network interface device formed in a cavity in the substrate (see Fig. 15), and wherein the cavity is filled with a cap layer (see page 257 Col 1 paragraph 3 “One possible option to isolate the electronics and sensors from electrical noise is to add a metal layer over all of the electronics (but isolated by an oxide), and have a contact from this overcoat to the substrate. In this way, the top metal layer would shield the electronics below by providing a ground path. The main method for offering shielding from chemical and physical attack is through the use of some type of overcoat. By covering the electronics, and possibly the sensors, with an oxide layer, for example, most chemical and physical processes would only attack the oxide and not the underlying electronics”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the combination of Ye-Yoshizawa- Holm-Kennedy-Layton as taught above to include a network interface device formed in a cavity in the substrate, and (see page 257 Col 1 paragraph 3 “…this method provides isolation from electronic, chemical, and physical problems”; also, see page 262 Fig. 15). 		
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
   
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117